                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 1 of 16
            20-196


                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                           MIDLAND-ODESSA DIVISION

JOSHUA MOORE,                    §
    PLAINTIFF                    §
V.                               § CIVIL ACTION NO. ________________
                                 §
ECTOR COUNTY INDEPENDENT §
      SCHOOL DISTRICT,           §
      DEFENDANT                  §
____________________________________________________________

                         PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff JOSHUA MOORE (“Mr. Moore”) to hereby file

“Plaintiff’s Original Complaint” (“Complaint”) and in support would show this

Honorable Court the following.

                                       PREAMBLE

             EXPERIENCED AND WONDERFUL EDUCATOR & COACH
                       THROWN AWAY LIKE TRASH

         Plaintiff Mr. Moore was a coach and teacher with Defendant ECTOR
COUNTY-ISD (defined hereafter). Notwithstanding Plaintiff’s stellar reputation
and years of experience with Defendant, Defendant pursued a deliberate path of
harassment because of Mr. Moore’s age, gender, and exercise of his protected
right to speak that resulted in Plaintiff being harassed, targeted, sanctioned, and
ultimately fired from his employment with Defendant. Following a well-planned
and implemented path to force Plaintiff to resign, Mr. Moore refused and faced
the ultimate retaliation of termination. Plaintiff seeks redress of this Court for
equitable relief and damages.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                   1
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 2 of 16




                                  A. NATURE OF SUIT

         1.        Plaintiff Mr. Moore was the victim of systematic and ongoing

discrimination in, and ultimately the Termination (defined hereafter) from, Mr.

Moore’s workplace based on Mr. Moore’s age, gender, and the exercise of Mr.

Moore’s protected right of expression to speak, as well as in retaliation for or in an

effort to suppress Mr. Moore’s exercise of Mr. Moore’s rights under the First

Amendment of the United States Constitution. These acts of discrimination caused,

contributed to, and maintained a hostile workplace environment in addition to being

actionable in and of themselves, but also lead to the termination of Mr. Moore by

the Board (defined hereafter) of Defendant ECTOR COUNTY-ISD (hereafter

defined). Plaintiff Mr. Moore attempted many times to have Defendant ECTOR

COUNTY-ISD stop the discrimination, targeting, and retaliation, but Defendant

failed and refused to do so. As further retaliation, Defendant ECTOR COUNTY-

ISD (through the action of its Board) ultimately terminated Mr. Moore’s

employment with Defendant ECTOR COUNTY-ISD. Plaintiff Mr. Moore exercised

his right to file a complaint with the United States Equal Employment Opportunity

Commission (the “EEOC”) and now seeks judicial redress in accordance with

various statutory remedies available to Mr. Moore.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                      2
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 3 of 16




         2.        Plaintiff Mr. Moore now files this original action for damages and

equitable relief pursuant to:

                   (a)   42 U.S.C. §§2000e et seq., being Title VII of the Civil
                         Rights Act of 1964, as amended by the Civil Rights Act
                         of 1991, as well as 28 U.S.C. §1343;

                   (b)   29 U.S.C.S. §623(a)(1) et seq being the Age
                         Discrimination in Employment Act; and

                   (c)   42 U.S.C. § 1983 with regards to:

                         (i)     Defendant’s violations of the laws of the United
                                 States;

                         (ii)    Defendant’s denial (under the color of law) of
                                 Plaintiff Mr. Moore’s equal protection, procedural
                                 due process violations, and substantive due process
                                 rights granted by the Fourteenth Amendment to the
                                 U.S. Constitution;

                         (iii)   Defendant’s denial (under the color of law) of
                                 Plaintiff Mr. Moore’s freedom of expression and
                                 assembly rights granted by the First Amendment to
                                 the U.S. Constitution.

                                         B. PARTIES

         3.        Plaintiff Mr. Moore is a white male who resides in the State of Texas.

Mr. Moore has dedicated his life to the education and coaching of students.

         4.        Defendant Ector County Independent School District (“ECTOR

COUNTY-ISD”) is a public school district formed under the laws of the State of

Texas, operates under the authority of the State of Texas and the United States

Department of Education, and may be served with process herein by personal
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                         3
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 4 of 16




delivery to Defendant ECTOR COUNTY-ISD’s Superintendent of Schools as

follows:

                  ECTOR COUNTY INDEPENDENT SCHOOL DISTRICT
                            ATTN: DR. SCOTTY MURI
                        OFFICE OF THE SUPERINTENDENT
                             802 N. SAM HOUSTON
                             ODESSA, TEXAS 79761

                                 C. JURISDICTION and VENUE

         5.        The original jurisdiction of this Court is in accordance with 28 U. S. C.

§ 1331 as involving a federal question proceeding arising under:

                   (a)   42 U.S.C. §§2000e et seq., being Title VII of the Civil
                         Rights Act of 1964, as amended by the Civil Rights Act
                         of 1991, as well as 28 U.S.C. §1343 (“Title VII”);

                   (b)   29 U.S.C.S. §623(a)(1) et seq being the Age
                         Discrimination in Employment Act (“ADEA”) and

                   (c)   42 U.S.C. § 1983 (“Section 1983”) with regards to:

                         (i)      Defendant’s violations of the laws of the United
                                  States;

                         (ii)     Defendant’s denial (under the color of law) of
                                  Plaintiff Mr. Moore’s equal protection, procedural
                                  due process violations, and substantive due process
                                  rights granted by the Fourteenth Amendment to the
                                  U.S. Constitution; and

                         (iii)    Defendant’s denial (under the color of law) of
                                  Plaintiff Mr. Moore’s freedom of expression and
                                  assembly rights granted by the First Amendment to
                                  the U.S. Constitution.


PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                            4
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 5 of 16




         6.        Venue is proper in the Western District of Texas (Midland-Odessa

Division) because Defendant ECTOR COUNTY-ISD operates its schools in, and

from, Odessa in Ector County, Texas, which is also where the underlying events

occurred. Ector County is within the Western District of Texas.

                              D. FACTUAL BACKGROUND

                                     WHO IS MR. MOORE?

         7.        Plaintiff Mr. Moore is a white male over the age of forty.

         8.        Plaintiff Mr. Moore has been an education employee in the State of

Texas for many years. During a portion of that time, Mr. Moore was an employee of

Defendant ECTOR COUNTY-ISD working as an teacher and coach.

         9.         Plaintiff Mr. Moore performed the above described work for

Defendant ECTOR COUNTY-ISD under a written agreement with Defendant (the

“Contract”).

                               WHO IS ECTOR COUNTY-ISD?

         10.       As stated, Defendant ECTOR COUNTY-ISD is a public school district

formed under the laws of the State of Texas and operates under the authority of the

State of Texas and the United States Department of Education.

         11.       As part of its funding, Defendant ECTOR COUNTY-ISD receives

grants and other funds from the United States government that are used for the




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                     5
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 6 of 16




primary objective of providing for the employment of educators for students in Ector

County, Texas, such as Plaintiff Mr. Moore.

         12.       Through the direct use of such funding from the United States, or,

through the general co-mingling of such funds into the revenue stream of Defendant

ECTOR COUNTY-ISD, Defendant ECTOR COUNTY-ISD compensated Plaintiff

Mr. Moore through the Contract between Defendant ECTOR COUNTY-ISD and

Mr. Moore, employing Mr. Moore as a tennis coach and teacher at Defendant’s

Odessa High School.

    Defendant ECTOR COUNTY-ISD’s Wrongful Actions towards Mr. Moore.

         13.       Most unfortunately for Plaintiff Mr. Moore, Defendant ECTOR

COUNTY-ISD also used its financial resources to finance the discrimination of Mr.

Moore as a result of his age and gender.

         14.       Plaintiff Mr. Moore was an easy target for discriminatory practices

because Mr. Moore is older in age than most of the teachers within ECTOR

COUNTY-ISD.

         15.       In a bid to run Plaintiff Mr. Moore out of the District, certain teachers,

coaches, administrators of Defendant ECTOR COUNTY-ISD cooked-up

conspiracies and lies (“falsehoods”) against Mr. Moore.

         16.       Plaintiff Mr. Moore filed formal and internal grievances (“Grievances”)

against each administrator and teacher who perpetrated the falsehoods.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                             6
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 7 of 16




         17.       However, immediately, after Plaintiff Mr. Moore filed the Grievances,

Defendant ECTOR COUNTY-ISD retaliated against Mr. Moore and placed Mr.

Moore on administrative leave.

         18.       In furtherance of its retaliatory tactics, Defendant ECTOR COUNTY-

ISD thereafter in 2019 proposed the non-renewal of Plaintiff Mr. Moore from his

teaching and coaching positions.

         19.       The falsehoods initiated and stoked by Defendant ECTOR COUNTY-

ISD were ongoing and injurious to Mr. Moore’s reputation and employability as a

teacher.

         20.       In exercising his duties as an employee of Defendant ECTOR

COUNTY-ISD, Plaintiff Mr. Moore exercised Mr. Moore’s protected right to

express concern and dissatisfaction as to Mr. Moore’s workplace through the filing

of various grievances (“Grievances”).

         21.       Unfortunately, the filing of the Grievances by Plaintiff Mr. Moore

merely increased retaliation against Mr. Moore including targeting based on Mr.

Moore’s age, gender, and exercise of his First Amendment Rights.

         22.       Plaintiff Mr. Moore’s Grievances were held back by Defendant

ECTOR-COUNTY-ISD and never heard before Mr. Moore’s Termination.

         23.       Challenging the proposed non-renewal of Plaintiff Mr. Moore, equal to

being fired, Plaintiff Mr. Moore’s employment status was ultimately heard and

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                        7
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 8 of 16




considered by the Board of Trustees (“Board”) of Defendant ECTOR COUNTY-

ISD on June 26, 2019.

         24.       Notwithstanding the strong evidence offered as to positive attributes of

Plaintiff Mr. Moore and the negative actions of those who Mr. Moore had been

critical of in his Grievances and complaints, the Board exercised and affirmed its

discriminatory policies and terminated Mr. Moore (“Termination”).

         25.       After Plaintiff Mr. Moore’s wrongful Termination by the Board of

Defendant ECTOR-County-ISD, Mr. Moore filed a charge of discrimination

(“Charge”) with the EEOC. On May 8, 2020, Mr. Moore received the Right to Sue

Letter from the EEOC and has timely filed this complaint in accordance therewith.

                  Defendant ECTOR COUNTY-ISD’s “Municipal Liability”

         26.       Defendant ECTOR COUNTY-ISD committed, and allowed the

commission of, the misconduct described in this complaint intentionally, with actual

malice, reckless disregard, and intentional indifference toward Plaintiff Mr. Moore.

         27.       Texas law deems Mr. Moore’s Contract to create a property interest that

Mr. Moore holds.

         28.       Defendant ECTOR COUNTY-ISD committed, and allowed the

commission, of the targeted discrimination against Mr. Moore and implemented it

under color of law. The Defendant ECTOR COUNTY-ISD personnel who

committed the misconduct complained of did so as agents and representatives of

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                           8
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 9 of 16




ECTOR COUNTY-ISD and were implementing ECTOR COUNTY-ISD’s policies,

practices, and procedures when they acted against Mr. Moore.

         29.       If Defendant’s ECTOR COUNTY-ISD’s policies, practices, and

procedures were not in written form, ECTOR COUNTY-ISD and its agents

implemented them in accord with the customs and practices of ECTOR COUNTY-

ISD’s policy makers.

         30.       Defendant ECTOR COUNTY-ISD’s personnel who acted against

Plaintiff Mr. Moore did so while performing their assigned ECTOR COUNTY-ISD

duties, as prescribed by ECTOR COUNTY-ISD’s superintendent and/or its Board

(being the ultimate policymaker of Defendant ECTOR COUNTY-ISD).

         31.       Further, as stated, the Board of Defendant ECTOR COUNTY-ISD

ratified and affirmed such discrimination by completing the Termination of Plaintiff

Mr. Moore.

         32.       Defendant ECTOR COUNTY-ISD’s discrimination towards Plaintiff

Mr. Moore represents actions of complete and deliberate indifference to Mr. Moore,

and, made it necessary for Mr. Moore to retain legal counsel and to file this lawsuit

to seek redress such discrimination.

                                Harm to Plaintiff Mr. Moore

         33.       As referenced, Defendant ECTOR COUNTY-ISD’s discrimination

against Plaintiff Mr. Moore caused Mr. Moore to suffer physical and economic

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                     9
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 10 of 16




harm, including without limitation lost pay, and medical expenses. Mr. Moore also

suffered extreme emotional harm as a result of the referenced discriminatory actions

of Defendant ECTOR COUNTY-ISD.

         34.        Plaintiff Mr. Moore has met all conditions precedent to bring these

claims before this Honorable Court.

                                  E. CAUSES OF ACTION

         35.        The foregoing factual allegations contained in the foregoing Section D:

Factual Background are incorporated into this Section E by reference for all

purposes.

                         COUNT ONE: VIOLATION OF TITLE VII

         36.        Defendant ECTOR COUNTY-ISD committed its misconduct toward

Plaintiff Mr. Moore because of Mr. Moore’s age, gender, and his exercise of rights

to protest the toxic work environment created, and allowed by, Defendant ECTOR

COUNTY-ISD.

         37.        Defendant ECTOR COUNTY-ISD also committed its misconduct

toward Plaintiff Mr. Moore in retaliation for Plaintiff Mr. Moore filing the

Grievances with ECTOR COUNTY-ISD.

         38.        Defendant ECTOR COUNTY-ISD’s retaliatory acts contributed to and

aggravated the hostile workplace environment of Plaintiff Mr. Moore’s place of

employment.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                          10
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 11 of 16




         39.        Defendant ECTOR COUNTY-ISD’s           acts and omissions against

Plaintiff Mr. Moore in violation of Title VII have caused Plaintiff Mr. Moore to

suffer a loss of benefits and created economic losses, including all actual,

consequential, continuing, and future compensatory damages, for which Plaintiff

Mr. Moore now sues in accord with Title VII.

         40.        Defendant ECTOR COUNTY-ISD’s acts and omissions against

Plaintiff Mr. Moore in violation of Title VII have caused Plaintiff Mr. Moore to

suffer mental and emotional distress and damages, including all actual,

consequential, continuing, and future compensatory damages, for which Plaintiff

Mr. Moore now sues in accord with Title VII.

                        COUNT TWO: VIOLATION OF THE ADEA

         41.        The ADEA prohibits the discrimination of employees based on an

employee being forty years of age or older.

         42.        Plaintiff Mr. Moore was certainly qualified for his employment with

Defendant ECTOR COUNTY-ISD, Mr. Moore was over the age of forty (being a

protected class under the ADEA), suffered Termination, and was replaced by

someone younger than Mr. Moore.

         43.        Defendant ECTOR COUNTY-ISD’s           acts and omissions against

Plaintiff Mr. Moore in violation of the ADEA have caused Plaintiff Mr. Moore to

suffer a loss of benefits and created economic losses, including all actual,


PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                      11
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 12 of 16




consequential, continuing, and future compensatory damages, for which Plaintiff

Mr. Moore now sues in accord with the ADEA.

         44.        Defendant ECTOR COUNTY-ISD’s acts and omissions against

Plaintiff Mr. Moore in violation of the ADEA have caused Plaintiff Mr. Moore

to suffer mental and emotional distress and damages, including all actual,

consequential, continuing, and future compensatory damages, for which Plaintiff

Mr. Moore now sues in accord with the ADEA.

                     COUNT THREE: VIOLATION OF SECTION 1983

         45.        42 U.S.C. §1983 provides in part:

                    Every person who under color of any statute, ordinance,
                    regulation, custom, or usage, of any State…subjects, or
                    causes to be subjected, a citizen of the United States…to
                    the deprivation of any rights, privileges, or immunities
                    secured by the Constitution and laws, shall be liable to the
                    party injured in an action and law, suit in equity, or other
                    proper procedure for redress….

         46.        Defendant ECTOR COUNTY-ISD’s acts and omissions in violation of

Title VII and the ADEA also violate Section 1983 because ECTOR COUNTY-ISD

committed those acts and omissions under color of law, through designated persons

of authority implementing their ECTOR COUNTY-ISD-assigned duties and

responsibilities, including the Board.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                    12
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 13 of 16




         47.        Further, the Fourteenth Amendment to the United States Constitution

grants Mr. Moore the right to procedural and substantive due process and to equal

protection under the law.

         48.        Defendant ECTOR COUNTY-ISD’s acts and omissions were

intentional, arbitrary, and capricious, resulting in violation of Plaintiff Mr. Moore’s

procedural and substantive due process and to equal protection under the law.

         49.        The First Amendment to the United States Constitution grants Plaintiff

Mr. Moore the right to express complaints and concern for other’s rights with

Defendant ECTOR COUNTY-ISD both orally and in writing.

         50.        The First Amendment also grants Mr. Moore the right to assemble

peaceably and to petition ECTOR COUNTY-ISD for redress, which Mr. Moore did.

         51.        One of the base elements of the Charge pursued by Plaintiff Mr. Moore

related to ongoing discrimination of Mr. Moore because of his filing the Grievances,

which is clearly within Mr. Moore’s right of exercise of his free speech.

         52.        Defendant ECTOR COUNTY-ISD’s            acts and omissions against

Plaintiff Mr. Moore in violation of Section 1983 have caused Plaintiff Mr. Moore

to suffer a loss of benefits and created economic losses, including all actual,

consequential, continuing, and future compensatory damages, for which Plaintiff

Mr. Moore now sues in accord with Section 1983.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                         13
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 14 of 16




         53.        Defendant ECTOR COUNTY-ISD’s acts and omissions against

Plaintiff Mr. Moore in violation of Section 1983 have caused Plaintiff Mr. Moore

to suffer mental and emotional distress and damages, including all actual,

consequential, continuing, and future compensatory damages, for which Plaintiff

Mr. Moore now sues in accord with Section 1983.

         54.        Plaintiff Mr. Moore also seeks equitable relief with regard to the

removal and expungement of all negative records as to Mr. Moore held by

Defendant ECTOR COUNTY-ISD including but not being limited to his

Termination therefrom.

      COUNT FOUR: EXEMPLARY AND/OR LIQUIDATED DAMAGES

         55.        Various of the statutes that Defendant ECTOR COUNTY-ISD’s

misconduct violated permit the recovery of exemplary and/or liquidated damages.

ECTOR COUNTY-ISD’s misconduct entitles Plaintiff Mr. Moore to recover

exemplary and/or liquidated damages from ECTOR COUNTY-ISD in an amount

sufficient to punish ECTOR COUNTY-ISD for its misconduct and to deter similar

misconduct in the future.

                            COUNT FIVE: ATTORNEY’S FEES

         56.        Various of the statutes that Defendant ECTOR COUNTY-ISD’s

misconduct violated permit the recovery of reasonable and necessary attorney’s fees.

ECTOR COUNTY-ISD’s misconduct entitles Plaintiff Mr. Moore to recover from

ECTOR COUNTY-ISD Mr. Moore’s reasonable and necessary attorney’s fees.
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                      14
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 15 of 16




                     COUNT SIX: INTEREST AND COSTS OF COURT

         57.        Various of the statutes that Defendant ECTOR COUNTY-ISD’s

misconduct violated permit the recovery of prejudgment interest.

         58.        Plaintiff Mr. Moore is entitled to recover from Defendant ECTOR

COUNTY-ISD both prejudgment interest, where permitted, and post judgment

interest, at the highest rates permitted by law.

         59.        Plaintiff Mr. Moore is further entitled to recover from Defendant

ECTOR COUNTY-ISD Mr. Moore’s costs of court.

                                        F. JURY TRIAL

         60.        Plaintiff Mr. Moore hereby requests a trial by jury in this lawsuit.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff Mr. Moore Moore

respectfully prays that upon final trial of this matter Mr. Moore recover a judgment

against Defendant ECTOR COUNTY-ISD for:

         • Plaintiff’s actual and consequential damages;

         • Equitable relief as requested;

         • Exemplary damages in the manner requested above;

         • Plaintiff’s reasonable and necessary attorney’s fees;

         • Prejudgment and post judgment interest, as applicable;

         • Plaintiff’s costs of court; and



PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                            15
                  Case 7:20-cv-00196 Document 1 Filed 08/06/20 Page 16 of 16




Any and all such other relief, legal and equitable, as to which Plaintiff may be justly

entitled.

         Respectfully submitted,

                                            Gorman Law Firm, pllc



                                                  Terry P. Gorman, Esq.
                                                  Texas Bar Number 08218200
                                            901 Mopac Expressway South, Suite 300
                                            Austin, Texas 78746
                                            Telephone: 214.802.3477 (direct)
                                            Telecopier: 512.597.1455
                                            tgorman@school-law.co
                                            COUNSEL FOR PLAINTIFF
                                            JOSHUA MOORE




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.06                                                                     16
